MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                      Dec 23 2020, 9:18 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Joel M. Schumm                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Sierra A. Murray
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Cornelius Crawford,                                     December 23, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1324
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara Crawford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G01-2002-F5-5239



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020                  Page 1 of 9
                                       Statement of the Case

[1]   Cornelius Crawford (“Crawford”) appeals his sentence following his guilty plea

      to Level 5 felony battery resulting in bodily injury to a person less than fourteen

      years of age1 and Level 5 felony battery by bodily injury to a public safety

      official.2 Crawford argues that: (1) remand is required to correct the sentencing

      order and abstract of judgment because the oral and written sentencing

      statements conflict; and (2) his sentence is inappropriate in light of the nature of

      his offense and his character. We conclude that remand is necessary to correct

      the sentencing order and that Crawford has failed to show that his sentence is

      inappropriate. Therefore, we affirm his sentence and remand with instructions.


[2]   We affirm and remand with instructions.


                                                    Issues

             1. Whether this case should be remanded to correct the sentencing order
                and abstract of judgment.

             2. Whether Crawford’s sentence is inappropriate.




      1
          IND. CODE § 35-42-2-1.
      2
          I.C. § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020   Page 2 of 9
                                                     Facts

[3]   In February 2020, the State charged Crawford with the following five counts:

      (1) Level 5 felony battery resulting in injury to a person less than fourteen years

      of age; (2) Level 5 felony battery resulting in bodily injury to a public safety

      official; (3) Level 6 felony domestic battery; (4) Level 6 felony strangulation;

      and (5) Class A misdemeanor resisting law enforcement.


[4]   In June 2020, the trial court held a combined guilty plea and sentencing

      hearing, wherein Crawford pled guilty to the two Level 5 felonies. In exchange

      for his plea, the State agreed to dismiss the remaining charges. Pursuant to the

      terms of the plea agreement, Crawford and the State agreed that Crawford

      would receive a four-year sentence for Count 1 and a consecutive one-year

      sentence for Count 2. The agreement left placement “open to argument.”

      (App. Vol. 2 at 63).


[5]   The trial court asked for a factual basis for the plea agreement, and the State

      provided the following basis:


              If this matter proceeded to trial, the State of Indiana would have
              proven beyond a reasonable doubt that on or about February 4 th,
              2020, Cornelius Crawford, a person at least eighteen years of age,
              did knowingly touch M.T., a person under the age of fourteen, in a
              rude, insolent or angry manner, by grabbing M.T., resulting in
              bodily injury, that is: pain. Count II, on or about February 4th,
              2020, Cornelius Crawford did knowingly touch J.D., a public
              safety officer in a rude, insolent, or angry manner, by kicking J.D.,
              while said officer was engaged in the execution of his official
              duties, resulting in bodily injury, that is: a red mark and/or pain.
              Furthermore, on or about February 4th, 2020, I.M.P.D. officers
              were dispatched to an address on Bolton Court regarding a
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020   Page 3 of 9
              domestic disturbance. Officers knocked on the door and A.T.[]
              opened the door. A male later identified as Cornelius Crawford
              was standing behind Ms. T. Officers asked if anyone had called
              the police and Cornelius Crawford said, “No.” After noticing that
              Ms. T.[] was trying to say – she was trying to quietly say
              something, officers told Mr. Crawford to step outside and another
              officer went inside with Ms. T. Ms. T.[] stated that Mr. Crawford
              got upset with her seven year old son, M.T.[] because he was
              playing loud music and dancing. Mr. Crawford put his open hand
              around M.T.’s neck and applied pressure and Mr. Crawford held
              him down on the living room couch. M.T.[] later told officers that
              Mr. Crawford hurt him while he held him down on the couch and
              squeezed his neck. Officers placed Mr. Crawford under arrest
              without incident. As officers began walking Mr. Crawford away
              from the apartment, he kicked the door of the apartment open and
              said he wanted to kiss the kids goodbye. M.T.[] began to run
              away. Mr. Crawford then kicked Officer D., causing pain and
              redness to his shin. Officers were eventually able to gain control
              of Mr. Crawford, all of which occurred in Marion County and all
              of which is contrary to the laws of the State of Indiana.

      (Tr. 14-15). Crawford agreed that the factual basis was true and accurate, and

      the trial court entered judgments of conviction for both counts.


[6]   Thereafter, Crawford testified about his criminal history, substance abuse, and

      mental health issues. Crawford explained that his criminal history included

      two misdemeanor disorderly conduct convictions from Indiana and

      Pennsylvania and one misdemeanor driving under the influence conviction

      from Ohio. When asked whether he was under the influence of alcohol when

      he committed the offenses, Crawford responded “[v]ery much so, yes.” (Tr.

      19). Crawford also informed the court that he had recently been diagnosed

      with schizophrenia and that he had been undergoing treatment for his mental

      health and alcohol issues prior to the instant case.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020   Page 4 of 9
[7]   The trial court then heard argument from Crawford’s counsel, who argued that

      Crawford’s sentence should be served on probation. The State requested that

      “at least some time be served in the Department of Correction[].” (Tr. 24). The

      trial court sentenced Crawford as follows:


              [F]our years on Count I. That sentence will be served as follows:
              Two years will be executed . . . [in] the Indiana Department of
              Correction[] and two years will be on probation. Under Count II,
              which is to run consecutive to Count I, you will serve a sentence of
              one year. That one[-]year sentence will be suspended and be on
              probation. So, you will have two years in the Department of
              Correction[] and three years on probation.

      (Tr. 25). As part of his sentence, the trial court ordered that Crawford complete

      a domestic violence counseling program and a substance abuse evaluation and

      any recommended treatment. The trial court also found that Crawford had

      served 135 actual days and was entitled to forty-five (45) days of good time

      credit, for a total of 180 days of credit time.


[8]   Following the sentencing hearing, the trial court issued its written sentencing

      order. In the order, the court stated that Crawford had been sentenced to four

      (4) years with two (2) years suspended for Count 1. For Count 2, the order

      stated that Crawford had been sentenced to 365 days with 185 days suspended.

      Crawford now appeals.


                                                  Decision




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020   Page 5 of 9
[9]    Crawford argues that: (1) remand is necessary to correct the written sentencing

       statements; and (2) his sentence is inappropriate. We address each of his

       contentions in turn.


       1. Remand


[10]   Crawford contends, and the State agrees, that remand is necessary to correct the

       written sentencing order and the abstract of judgment.3 Specifically, Crawford

       argues that the trial court intended to sentence him under Count 2 to a one-year

       sentence suspended to probation. However, the sentencing order states that

       only 185 days were suspended.


[11]   When oral and written sentencing statements conflict, we examine them

       together to discern the intent of the sentencing court. Walker v. State, 932

       N.E.2d 733, 738 (Ind. Ct. App. 2010), reh’g denied. We may remand the case

       for correction of clerical errors if the trial court’s intent is unambiguous. See

       Willey v. State, 712 N.E.2d 434, 445 n.8 (Ind. 1999) (“Based on the

       unambiguous nature of the trial court’s oral sentencing pronouncement, we

       conclude that the Abstract of Judgment and Sentencing Order contain clerical

       errors and remand this case for correction of those errors.”).


[12]   Here, the oral sentencing statement is clear that the trial court intended to

       sentence Crawford to one-year suspended to probation for Count 2. Indeed, the




       3
           Crawford did not include a copy of his abstract of judgment in his appellate appendix.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020            Page 6 of 9
       trial court stated that the “one[-]year sentence will be suspended and be on

       probation.” (Tr. 25). Despite this oral statement, the trial court’s written

       sentencing order suspends only 185 days of the one-year sentence.

       Accordingly, based upon the unambiguous nature of the trial court’s oral

       sentencing pronouncement, we remand this case to the trial court with

       instructions to correct the sentencing order to reflect its oral sentencing

       statement and to enter a new sentencing order, abstract of judgment, and CCS

       entry to reflect a one-year sentence suspended to probation for Count 2.


       2. Inappropriate Sentence


[13]   Crawford also contends that his sentence is inappropriate in light of the nature

       of the offenses and his character. Indiana Appellate Rule 7(B) provides that we

       may revise a sentence authorized by statute if, after due consideration of the

       trial court’s decision, we find that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender. The defendant bears the

       burden of persuading this Court that his sentence is inappropriate. Childress v.

       State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a Rule 7(B)

       review “should be to attempt to leaven the outliers, and identify some guiding

       principles for trial courts and those charged with improvement of the sentencing

       statutes, but not to achieve a perceived ‘correct’ result in each case.” Cardwell v.

       State, 895 N.E.2d 1219, 1225 (Ind. 2008). “Appellate Rule 7(B) analysis is not

       to determine whether another sentence is more appropriate but rather whether

       the sentence imposed is inappropriate.” Conley v. State, 972 N.E.2d 864, 876

       (Ind. 2012) (internal quotation marks and citation omitted), reh’g denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020   Page 7 of 9
       Whether we regard a sentence as inappropriate turns on the “culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad

       other factors that come to light in a given case.” Cardwell, 895 N.E.2d at 1224.

       Our authority for sentence modification under Rule 7(B) is reserved for “a rare

       and exceptional case.” Livingston v. State, 113 N.E.3d 611, 612 (Ind. 2018).


[14]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the General Assembly has selected as an appropriate sentence

       for the crime committed. Childress, 848 N.E.2d at 1081. Here, Crawford pled

       guilty to Level 5 felony battery resulting in bodily injury to a person less than

       fourteen years of age and Level 5 felony battery by bodily injury to a public

       safety official. The sentencing range for a Level 5 felony is “for a fixed term of

       between one (1) and six (6) years, with the advisory sentence being three (3)

       years.” I.C. § 35-50-2-6(b). The trial court sentenced Crawford, pursuant to his

       plea agreement, to an aggregate five-year sentence.


[15]   Turning to the nature of Crawford’s offenses, this Court has recognized that the

       nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation. Perry v. State, 78

       N.E.3d 1, 13 (Ind. Ct. App. 2017). Here, Crawford, who was thirty-six-years-

       old at the time, committed two violent offenses: one against a seven-year-old

       child and the other against a public safety official. Against the seven-year-old

       child, Crawford placed his open hand around the child’s neck, applied pressure,

       and held him down on the living room couch simply because he was playing

       music and dancing. Thereafter, Crawford kicked a public safety official.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020   Page 8 of 9
[16]   Turning to Crawford’s character, we acknowledge that he suffers from mental

       health and substance abuse issues. However, Crawford does have a criminal

       history. He has three prior misdemeanor convictions in three different states,

       which reflect poorly on his character. See Moss v. State, 13 N.E.3d 440, 448

       (Ind. Ct. App. 2014) (holding that even a minor criminal record reflects poorly

       on a defendant’s character), trans. denied. Crawford’s criminal history shows

       that he has an inability or unwillingness to conform his behavior to the rule of

       law.


[17]   Crawford has not persuaded us that the nature of his offenses and his character

       make his five-year aggregate sentence inappropriate. Therefore, we affirm the

       sentence imposed by the trial court.


[18]   Affirmed and remanded.


       Vaidik, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1324 | December 23, 2020   Page 9 of 9